DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 28 May 2021 has been entered.
Disposition of claims:
	Claims 1 and 10 have been amended.
	Claims 9, 16-18, 21-24, and 26-27 are cancelled.
	Claims 29-30 are new.
	Claims 1-8, 10-15, 19-20, 25, and 28-30 are pending.
The amendments to claims 1 and 10 have overcome the rejection of claims 1-2, 10-11, 13, 15, and 19-20 under pre-AIA  35 U.S.C. 103(a) over Tsuboyama (US 2003/0068536 A1) in view of Kwong ‘737 (US 2009/0108737 A1) and Huo et al. (US 2006/0134459 A1) set forth in the last Office action; the rejection of claim 7 under pre-AIA  35 U.S.C. 103(a) over Tsuboyama (US 2003/0068536 A1) in view of Kwong ‘737 
The amendments to claims 1 and 10 have overcome the rejection of claims 1, 3, 10-11, 13, 15, and 19-20 under pre-AIA  35 U.S.C. 103(a) over Tsuboyama (US 2003/0068536 A1) in view of Kwong ‘737 (US 2009/0108737 A1) and Huo et al. (US 2006/0134459 A1) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1 and 10 have overcome the rejection of claims 1-2, 4, 10-11, 13, 15, and 19-20 under pre-AIA  35 U.S.C. 103(a) over Tsuboyama (US 2003/0068536 A1) in view of Kwong ‘737 (US 2009/0108737 A1) and Huo et al. (US 2006/0134459 A1) set forth in the last Office action. The rejection has been withdrawn.
The terminal disclaimer file 28 May 2021 has overcome rejection of claims 1-3, 5, 7, 10, and 25 on the ground of nonstatutory double patenting as being unpatentable 

EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 25 June 2021, Applicant's representative requested an extension of time for 2 MONTH(S) and authorized the Director to charge Deposit Account No. 04-1679 the required fee of $ 430 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative on 25 June 2021.

The application has been amended as follows: 


    PNG
    media_image1.png
    620
    803
    media_image1.png
    Greyscale
 Formula I; 
wherein R1, R2, R3, R4, R5, and R6, are independently selected from the group consisting of hydrogen, deuterium, cycloalkyl, deuterated cycloalkyl, alkyl, and deuterated alkyl; 
wherein any two adjacent R1, R2, R3, R4, R5, and R6 are optionally linked together to form a ring; 
wherein ring A is attached to the 4- or 5-position of ring B; 
wherein R and R' represent mono-, di-, tri- or tetra-substitution and are independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, 
(i) at least one of R1 to R3 is alkyl or cycloalkyl, and at least one of R1 to R3 is deuterated alkyl or deuterated cycloalkyl; 
(ii) at least one of R4 to R6 is alkyl or cycloalkyl, and at least one of R4 to R6 is deuterated alkyl or deuterated cycloalkyl; 
(iii) R1 and R3 are both independently selected from cycloalkyl, deuterated cycloalkyl, alkyl and deuterated alkyl; 2Docket No. F7059-01104 
(iv) each of R1, R2, and R3 is independently selected from selected from cycloalkyl, deuterated cycloalkyl, alkyl and deuterated alkyl; 
(v) at least one of R1, R2, and R3 is cycloalkyl or deuterated cycloalkyl; 

[[(vii)]](vi) at least one pair of adjacent substituents of R1, R2, R3, R4, R5, and R6 are linked together to form a ring.

Regarding claim 5, please cancel claim 5.

10. (Currently amended) A first device comprising a first organic light emitting device, the first organic light emitting device comprising: 
an anode; 
a cathode; and 
an organic layer, disposed between the anode and the cathode, comprising a compound having the formula: 

    PNG
    media_image1.png
    620
    803
    media_image1.png
    Greyscale
 Formula I; 
wherein R1, R2, R3, R4, R5, and R6, are independently selected from the group consisting of hydrogen, deuterium, cycloalkyl, deuterated cycloalkyl, alkyl, and deuterated alkyl; 
wherein any two adjacent R1, R2, R3, R4, R5, and R6 are optionally linked together to form a ring; 
wherein ring A is attached to the 4- or 5-position of ring B; 
wherein R and R' represent mono-, di-, tri- or tetra-substitution and are independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; and wherein at least one of the following is true: 
1 to R3 is alkyl or cycloalkyl, and at least one of R1 to R3 is deuterated alkyl or deuterated cycloalkyl; 
(ii) at least one of R4 to R6 is alkyl or cycloalkyl, and at least one of R4 to R6 is deuterated alkyl or deuterated cycloalkyl; 
(iii) R1 and R3 are both independently selected from cycloalkyl, deuterated cycloalkyl, alkyl and deuterated alkyl; 2Docket No. F7059-01104 
(iv) each of R1, R2, and R3 is independently selected from selected from cycloalkyl, deuterated cycloalkyl, alkyl and deuterated alkyl; 
(v) at least one of R1, R2, and R3 is cycloalkyl or deuterated cycloalkyl; 

[[(vii)]](vi) at least one pair of adjacent substituents of R1, R2, R3, R4, R5, and R6 are linked together to form a ring.

Regarding claim 25, please delete compounds 37 and 78.

Allowable Subject Matter
Claims 1-8, 10-15, 19-20, 25, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8, 10-15, 19-20, 25, and 29-30: as outlined in paragraphs 24-37 of the Office action of 28 January 2021, Tsuboyama (US 2003/0068536 A1) in view of Kwong ‘737 (US 2009/0108737 A1) and Huo et al. (US 2006/0134459 A1) is a representation of the closest prior art. However, Tsuboyama (US 2003/0068536 A1) in view of Kwong ‘737 (US 2009/0108737 A1) and Huo et al. (US 
With respect to claim 28: as outlined in paragraphs 26-39 of the Office action of 28 April 2020, Tsuboyama (US 2003/0068536 A1) in view of Kwong ‘737 (US 2009/0108737 A1) and Xia (US 2010/0270916 A1) is a representation of the closest prior art. However, Tsuboyama (US 2003/0068536 A1) in view of Kwong ‘737 (US 2009/0108737 A1) and Xia (US 2010/0270916 A1) does not teach the specific substituent patterns of the compounds of the current claim 28. For instance, while Xia teaches deuterating alkyl groups, it would not have been obvious to only deuterate certain alkyl groups in light of the teachings of Xia as is the case in many of the compounds of the current claim 28. Furthermore, none of the cited references nor the prior art in general teach modifying the compounds of Tsuboyama to comprise the specific cycloalkyl groups of the compounds of the current claim 28. Finally, for the remainder of the compounds of the current claim 28, the specific pattern of the alkyl group substituents is nonobvious over the disclosure of Tsuboyama. The prior art in general does not teach modifying the compounds of Tsuboyama to have the specific substituent group patterns of these compounds.
In sum, claims 1-8, 10-15, 19-20, 25, and 28-30 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786